Name: Commission Regulation (EEC) No 3987/87 of 22 December 1987 amending various Regulations securing the joint implementation of the common organization of the markets in the eggs and poultrymeat sectors as a consequence of the introduction of the combined nomenclature
 Type: Regulation
 Subject Matter: animal product;  agricultural policy;  consumption;  tariff policy
 Date Published: nan

 Avis juridique important|31987R3987Commission Regulation (EEC) No 3987/87 of 22 December 1987 amending various Regulations securing the joint implementation of the common organization of the markets in the eggs and poultrymeat sectors as a consequence of the introduction of the combined nomenclature Official Journal L 376 , 31/12/1987 P. 0020 - 0030 Finnish special edition: Chapter 3 Volume 25 P. 0164 Swedish special edition: Chapter 3 Volume 25 P. 0164 COMMISSION REGULATION (EEC) N ° 3987/87of 22 December 1987amending various Regulations securing the joint implementation of the common organization of the markets in the eggs and poultrymeat sectors as a consequence of the introduction of the combined nomenclature THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) N ° 2658/87 on the tariff and statistical nomenclature and the Common Customs Tariff (1) amended by Regulation (EEC) N ° 3985/87 (2), and in particular the second subparagraph of Article 15 (1), thereof, Having regard to Council Regulation (EEC) N ° 3907/87 of 22 December 1987 amending Regulation (EEC) N ° 2777/75 on the common organization of the markets in the poultrymeat sector (3), and in particular Article 2 thereof, Whereas, in accordance with the second subparagraph of Article 5 (1) of Regulation (EEC) N ° 2658/87, technical adaptations of Community acts referring to the combined nomenclature are carried out by the Commission; whereas amendments of substance relating to the poultrymeat sector are carried out in accordance with the procedure laid down in Article 27 of Council Regulation (EEC) N ° 2777/75 (4) pursuant to Article 2 of Regulation (EEC) N ° 3907/87; Whereas the basic Council Regulation (EEC) N ° 2771/75 of 29 October 1975 on the common organization of the market in eggs (5) was amended by Commission Regulation (EEC) N ° 4000/87 (6) adapting in accordance with the combined nomenclature the descriptions of goods and the tariff headings appearing therein; Whereas numerous joint implementing Regulations in the poultrymeat and eggs sectors must be adapted technically and as regards certain points of substance in respect of the poultrymeat sector to take account of the use of the new combined nomenclature based on the Harmonized Commodity Description and Coding System which is intended to replace the Convention of 15 December 1950 on Nomenclature of the Classification of Goods in Customs Tariffs; Whereas, on account of the number and the content of the texts calling for such adaptations, all the Regulations to be adapted should be grouped within a single amending Regulation; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs, HAS ADOPTED THIS REGULATION: Article 1Article 1 of Commission Regulation (EEC) N ° 2164/72 of 3 October 1972 on the non-fixing of additional amounts for imports of eggs and slaughtered chickens and geese from Bulgaria (7) is hereby replaced by the following: 'Article 1The levies fixed in accordance with Article 3 of Regulations (EEC) N ° 2771/75 and (EEC) No 2777/75 shall not be increased by an additional amount in respect of imports of the following products originating in and coming from Bulgaria: >TABLE>Article 2The Annex to Commission Regulation (EEC) N ° 572/73 of 26 February 1973 establishing egg and poultrymeat products eligible for the advance fixing of export refunds (1), as last amended by Regulation (EEC) N ° 1916/86 (2), is hereby replaced by Annex I to this Regulation. Article 3Article 1 (1) and the first part of paragraph 2 of Council Regulation (EEC) N ° 2782/75 of 29 October 1975 on the production and marketing of eggs for hatching and offarmyard poultry chicks (3), as last amended by Regulation (EEC) N ° 3494/86 (4), are hereby replaced by the following: '1. ''Eggs for hatching'' means poultry eggs falling within subheadings 0407 00 11 and 0407 00 19 of the combined nomenclature intended for the production of chicks, classified according to species, category and type and identified in accordance with this Regulation. 2. ''Chicks'' means live poultry the weight of which does not exceed 185 grams falling within subheadings 0105 11 and 0105 19 of the combined nomenclature of the following categories.'Article 4The first part of Article 1 of Commission Regulation (EEC) N ° 109/80 of 18 January 1980 on the application of the lowest rate of export refund for certain products in the eggs and poultrymeat sectors (1), as amended by Regulation (EEC) N ° 1475/80 (2), is hereby replaced by the following: 'The fact that no refund is fixed for products falling within subheadings 0105 11 and 0105 19 and headings Nos 0207 (except for 0207 31, 0207 39 90 and 0207 50) 0407 and 0408 of the combined nomenclature which are exported to the United States shall not be taken into consideration.'Article 5The Annex to Commission Regulation (EEC) N ° 3652/81 of 18 December 1981 laying down detailed rules for implementing the system of advance fixing certificates for refunds in the poultrymeat and eggs sector (3), as last amended by Regulation (EEC) N ° 1917/86 (4) is hereby replaced by Annex II to this Regulation. Article 6This Regulation shall enter into force on 1 January 1988. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 December 1987. For the CommissionFrans ANDRIESSENVice-PresidentPOR:L376UMBE09.94FF: 4UEN; SETUP: 01; Hoehe: 1182 mm; 180 Zeilen; 7330 Zeichen; Bediener: UTE0 Pr.: C; Kunde: ................................ (1) OJ N ° L 256, 7. 9. 1987, p. 1. (2) See page 1 of this Official Journal. (3) OJ N ° L 370, 30. 12. 1987, p. 14. (4) OJ N ° L 282, 1. 11. 1975, p. 77. (5) OJ N ° L 282, 1. 11. 1975, p. 49. (6) OJ N ° L 377, 31. 12. 1987, p. 42. (7) OJ N ° L 232, 12. 10. 1972, p. 3. (1) OJ N ° L 56, 1. 3. 1973, p. 6. (2) OJ N ° L 165, 21. 6. 1986, p. 19. (3) OJ N ° L 282, 1. 11. 1975, p. 100. (4) OJ N ° L 332, 18. 11. 1986, p. 1. (1) OJ N ° L 14, 19. 1. 1980, p. 30. (2) OJ N ° L 147, 13. 6. 1980, p. 15. (3) OJ N ° L 364, 19. 12. 1981, p. 19. (4) OJ N ° L 165, 21. 6. 1986, p. 19. ANNEX I 'ANNEX >TABLE> ANNEX II 'ANNEX >TABLE>